

117 SRES 188 IS: Expressing appreciation and recognition for the Trump Administration for the creation of Operation Warp Speed and the historic development of a COVID–19 vaccine.
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 188IN THE SENATE OF THE UNITED STATESApril 28, 2021Mr. Marshall (for himself, Mr. Daines, Mr. Braun, Mr. Cotton, Mr. Moran, Mr. Rubio, Mr. Wicker, Mr. Scott of Florida, Mr. Hagerty, and Mr. Lankford) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONExpressing appreciation and recognition for the Trump Administration for the creation of Operation Warp Speed and the historic development of a COVID–19 vaccine.Whereas COVID–19 has infected more than 28,000,000 people in the United States and taken the lives of more than 500,000;Whereas, on May 15, 2020, President Trump unveiled Operation Warp Speed, the nationwide effort to accelerate development of an effective COVID–19 vaccine;Whereas Operation Warp Speed successfully deliver[ed] by the end of [2020] a vaccine at scale to treat the American people;Whereas Operation Warp Speed, to date, has supported the authorization of 3 COVID–19 vaccines in 9 months, rather than years;Whereas the Department of Defense and the Department of Health and Human Services partnered together to support the development, manufacturing, delivery, and administration of such COVID–19 vaccines;Whereas the Director of the National Institutes of Health, Dr. Francis Collins, praised the Trump Administration for the unprecedented success of Operation Warp Speed including that multiple safe and effective COVID–19 vaccines got done in 11 months from when we first knew about this virus [which] is at least 5 years faster than it's ever been before;Whereas, on October 16, 2020, the Trump Administration and Operation Warp Speed announced a public-private partnership to leverage the expertise of certain private sector entities to distribute and administer COVID–19 vaccines to nursing homes and long-term care facilities as quickly as possible, protecting the most at-risk populations in the United States;Whereas, on December 8, 2020, President Trump signed an Executive Order prioritizing access for the people of the United States to the COVID–19 vaccines purchased by the United States Government;Whereas, on December 11, 2020, the Food and Drug Administration authorized the first vaccine for emergency use to prevent COVID–19; Whereas, on December 14, 2020, an intensive care unit nurse in New York City became the first person to receive the COVID–19 vaccine in the United States;Whereas Operation Warp Speed helped to support development, manufacturing, and distribution of vaccines, including procuring an initial 400,000,000 doses of COVID–19 vaccines, contract options that the Biden Administration is reportedly levergaing to purchase additional doses;Whereas according to the Centers for Disease Control and Prevention, by the time President Trump left office, more than 21,000,000 doses of a COVID–19 vaccine had been administered in the United States;Whereas according to the Centers for Disease Control and Prevention, on January 20, 2021, the last day in office for President Trump, 1,511,443 doses of a COVID–19 vaccine were administered, setting the United States on pace to meet the initial goal of the Biden Administration to administer 100,000,000 vaccines within the first 100 days of the Biden presidency; andWhereas the rapid development and deployment of COVID–19 vaccines has helped the United States combat the spread of COVID–19, protect at-risk populations in the United States, and begin the process of reopening the schools, offices, and public spaces of the United States: Now, therefore, be itThat the Senate—(1)recognizes the accomplishments of the Trump Administration and Operation Warp Speed in supporting the development of COVID–19 vaccines; and(2)expresses sincere gratitude to President Trump and his Cabinet for the vital contributions of Operation Warp Speed to supporting public health. 